Name: Commission Regulation (EEC) No 2560/92 of 2 September 1992 amending Regulation (EEC) no 1062/87 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: tariff policy;  organisation of transport;  civil law
 Date Published: nan

 3. 9. 92 Official Journal of the European Communities No L 257/5 COMMISSION REGULATION (EEC) No 2560/92 of 2 September 1992 amending Regulation (EEC) No 1062/87 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as last amended by Regulation (EEC) No 474/90 (2), and in parti ­ cular Article 57 thereof, Whereas Commission Regulation (EEC) No 1062/87 (3), as last amended by Regulation (EEC) No 2920/90 (4), contains notably specific provisions on the matter of guarantee ; Whereas it is appropriate, on the one hand, to modify these provisions in respect of recent developments in the transport of certain categories of goods presenting increased risks to duties and other charges which may be due on importation, and on the other hand, to make some amendments to make them more binding ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Movement of Goods, 1 . the comprehensive guarantee shall be fixed in the sum of at least ECU 100 000 ; 2. the competent authorities of the Member States shall have the option of setting the amount of the comprehensive guarantee in a lesser sum to that envisaged in point 1 for persons : (a) who are resident in the Member State where the guarantee is furnished ; (b) who are regular users of the Community transit system ; (c) whose financial situation is such that they can meet their commitments ; and (d) who have not committed any serious infringe ­ ment of customs or fiscal laws. However, the amount of the comprehensive guarantee cannot, in any case, be less than ECU 50 000. In the case of application of this point, the office of guarantee shall enter in Box 7 of the certificate of guarantee provided for in Article 12 one of the following statements :  aplicaciÃ ³n del punto 2 del articulo 11 quater del Reglamento (CEE) n ° 1062/87 HAS ADOPTED THIS REGULATION :  anvendelse af artikel 11c, nr. 2, i forordning (EÃF) nr. 1062/87  DurchfÃ ¼hrung von Artikel 11c Ziffer 2 der Verordnung (EWG) Nr. 1062/87  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 11Ã ³ Ã Ã ·Ã ¼Ã µÃ ¯Ã ¿ 2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 1062/87  application of Article 1 1 (c), point 2 of Regula ­ tion (EEC) No 1062/87  application de 1 article 1 1 quater point 2 du rÃ ¨glement (CEE) n ° 1062/87 Article 1 Title II 'PROVISIONS RELATING TO GUARANTEES' of Regulation (EEC) No 1062/87 is hereby amended as follows : 1 . After 'COMPREHENSIVE GUARANTEE', the following text is inserted : 'Amount of guarantee Article 11 (c) When the comprehensive guarantee is intended to cover external Community transit operations concer ­ ning goods introduced into the Community and which are listed in Annex VII to this Regulation, the minimum level shall be established according to the following procedure :  applicazione dell articolo 1 1 quater, punto 2 del regolamento (CEE) n. 1062/87  toepassing van artikel 11 quater, punt 2, van Verordening (EEG) nr. 1062/87  aplicaÃ §Ã £o do ponto 2 do artigo 1 1 ? C do Regula ­ mento (CEE) n? 1062/87 ; 3. in the case where the amount indicated on the certificate of guarantee is insufficient to cover the amount of duties and other charges which may be payable on the transit operation concerned, a supplementary guarantee corresponding to the difference between the two abovementioned amounts shall be required.' ; 0 OJ No L 38 , 9. 2. 1977, p. 1 . (2) OJ No L 51 , 27. 2. 1990, p. 1 . 0 OJ No L 107, 22. 4. 1987, p. 1 . (4) OJ No L 279, 11 . 10. 1990, p. 20. No L 257/6 Official Journal of the European Communities 3. 9. 92 2. Article 18 (2) is replaced by the following : Article 2 Annex VII is replaced by Annex VII to this Regulation. Article 3 This Reglation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities but not earlier than 1 August 1992. *2. When because of circumstances peculiar to it, a transport of goods presents increased risks and for this reason the guarantee of ECU 7 000 is insufficient, the office of departure shall require a guarantee of greater amount in multiples of ECU 7 000, necessary to guarantee the goods to be consigned.' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1992. For the Commission Ray MAC SHARRY Member of the Commission 3. 9 . 92 Official Journal of the European Communities No L 257/7 ANNEX ANNEX VII LIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE 1 2 3 Harmonized system heading No Description Quantity corresponding to the standard amount of ECU 7 000 ex 01.02 Live bovine animals, other than pure-bred breeding animals 4 000 kg ex 01.04 Live sheep or goats, other than pure-bred breeding animals 6 000 kg 02.01 Meat of bovine animals, fresh or chilled 2 000 kg 02.02 Meat of bovine animals, frozen 3 000 kg 02.04 Meat of sheep or goats, fresh, chilled or frozen 3 000 kg ex 02.10 Meat of bovine animals, salted, in brine, dried or smoked 3 000 kg 04.02 Milk and cream, concentrated or containing added sugar or other sweetening matter 5 000 kg 04.05 Butter and other fats and oils derived from milk 3 000 kg 04.06 Cheese and curd 3 500 kg ex 09.01 Coffee, not roasted, whether or not decaffeinated 3 000 kg ex 09.01 Coffee, roasted, whether or not decoffeinated 2 000 kg 09.02 Tea 3 000 kg ex 16.01 Sausages and similar products of meat, meat offal or blood, of domestic swine 4 000 kg ex 16.02 Other prepared or preserved meat, meat offal or blood, of domestic swine 4 000 kg ex 16.02 Other prepared or preserved meat, meat offal or blood of bovine animals 3 000 kg ex 21.01 Extracts, essence and concentrates, of coffee 1 000 kg ex 21.01 Extracts, essences and concentrates of tea 1 000 kg ex 21.06 Food preparations not elsewhere specified or included, containing 18 % or more by weight of milk rats 3 000 kg 22.04 Wine of fresh grapes, including fortified wines, grape must other than that of heading No 20.09 15 hi 22.05 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 15 hi ex 22.07 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher 3 hi ex 22.08 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol 3 hi ex 22.08 Spirits, liqueurs and other spirituous beverages 5 hi ex 24.02 Cigarettes 70 000 items ex 24.02 Cigarillos 60 000 items ex 24.02 Cigars 25 000 items ex 24.03 Smoking tobacco 100 kg ex 27.10 Light and medium petroleum oils and gas oils 200 hi 33.03 Perfumes and toilet waters 5 hi'